Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Klein US 20140082614 in view of Chakraborty US 20130057560 and further in view of Briscoe US 20080052719. 
With respect to claim 1, Klein US 20140082614 A teaches “A method, comprising: generating an instance on a host computing device in response to a request to host a web application on the host computing device” 
[0027] . . .  a service provider may provide three classes of virtual machines: small, medium, and large. Each class may be associated with a predetermined amount of each computing resource that will be reserved for use by instances of the virtual machine (e.g.: small VMs may have 2 GB RAM, medium VMs may have 8 GB RAM, large VMs may have 32 GB RAM). Customers may instantiate instances of a virtual machine configured with an operating system and application software, such as a large virtual machine configured with web server software. Measurements may be recorded regarding usage of computing resources by an instance of the large virtual machine configured with web server software. The profile determination module 202 can then calculate expected resource usage amounts for future instances of the virtual machine instance configuration when, for example, used as a web server. The expected resource usage amounts may form the basis of the operating profile determined by the profile 
[0050] At block 504, the management component 102 may receive a request or some other notification to initialize a virtual machine instance. The notification may be received from a customer 122, a host computing device 104, or some other component or entity. In some embodiments, a virtual machine instance may request initialization of another virtual machine instance, another instance of the same virtual machine instance configuration or image, etc.

“determining a resource usage profile associated with the instance” 
[0051] At block 506, the VM placement module 204 or some other module of the management component 102 may obtain an operating profile for the virtual machine instance to be launched. The operating profile may be loaded from the profile data store 210 or obtained from some other source. The VM placement module 204 may inspect the operating profile to determine which resources the virtual machine instance is likely to utilize and in which quantity. As described above, the operating profile of the virtual machine instance configuration may be different depending on environmental factors, such as the time of day. In such cases, the VM placement module 204 of the management component 102 can consider such environmental factors when inspecting the operating profile. 
(Examiner finds that the operating profile is a resource usage profile): 
“the resource usage profile indicating one or more specific resources on the host computing device to be utilized to host the web application” 
[0051] At block 506, the VM placement module 204 or some other module of the management component 102 may obtain an operating profile for the virtual machine instance to be launched. The operating profile may be loaded from the profile data store 210 or obtained from some other source. The VM placement module 204 may inspect the operating profile to determine which resources the virtual machine instance is likely to utilize and in which quantity. As described above, the operating profile of the virtual machine instance configuration may be different depending on environmental 

 “selecting one of a stored plurality of resource models at least partly in view of the resource usage profile” 
[0051] At block 506, the VM placement module 204 or some other module of the management component 102 may obtain an operating profile for the virtual machine instance to be launched. The operating profile may be loaded from the profile data store 210 or obtained from some other source. The VM placement module 204 may inspect the operating profile to determine which resources the virtual machine instance is likely to utilize and in which quantity. As described above, the operating profile of the virtual machine instance configuration may be different depending on environmental factors, such as the time of day. In such cases, the VM placement module 204 of the management component 102 can consider such environmental factors when inspecting the operating profile.
[0052] At block 508, the VM placement module 204 or some other module of the management component 102 may select a host computing device 104 on which to launch the virtual machine instance based on available resources and the operating profile. For example, a network computing environment 100 may include a number of host computing devices 104a-104n. The host computing devices 104a-104n need not be identical; some may have more or less RAM than others, more or less powerful processors or a different number of processors, etc. The VM placement module 204 may select a host computing device 104 on which to launch the virtual machine instance based on the expected resource utilization as identified by the operating profile and by the resources that each computing device makes available.
(Examiner finds that the operating profile is a resource usage profile; if the VM uses resources, then it must follow that the VM’s host must also use the resources). 
	It appears Klein fails to explicitly teach “and modifying the instance on the host computing device in accordance with the selected one of the stored plurality of resource models” 	

[0068] FIG. 9 depicts an example embodiment of a method for allocating GPU resources across machine boundaries. At step 902, a virtual machine may be hosted on a first host. The virtual machine may be configured to run one or more applications for a user. The virtual machine described in step 902 may be similar to the virtual machine described above with respect to FIG. 2, and it may be configured to run on a server similar to the server 402A described above with respect to FIG. 4. Further, as noted above, the server may have one or more of the components noted above in computing systems 100 and 200 of FIGS. 1-2(A-B). Accordingly, it will be understood that step 902 may also comprise a means for hosting a virtual machine on a first host, the virtual machine configured to run one or more applications for a user.
 “the instance modified to host the web application” in 
[0068] FIG. 9 depicts an example embodiment of a method for allocating GPU resources across machine boundaries. At step 902, a virtual machine may be hosted on a first host. The virtual machine may be configured to run one or more applications for a user. The virtual machine described in step 902 may be similar to the virtual machine described above with respect to FIG. 2, and it may be configured to run on a server similar to the server 402A described above with respect to FIG. 4. Further, as noted above, the server may have one or more of the components noted above in computing systems 100 and 200 of FIGS. 1-2(A-B). Accordingly, it will be understood that step 902 may also comprise a means for hosting a virtual machine on a first host, the virtual machine configured to run one or more applications for a user.
(Examiner finds “configured to run one or more applications for a user” teaches “modified to host the web application”; because “configured to” requires a type of modification and “application” strongly suggests a web application—see ¶ 53). 

	It appears Klein/Chakraborty fails to explicitly teach “a resource allocation profile associated with the selected one of the stored plurality of resource models.” 
However, Briscoe US 20080052719 A1 teaches “a resource allocation profile associated with the selected one of the stored plurality of resource models in H¶ 23 
[0023] The database may define, for a given service type, a resource allocation profile indicating one or more resource quantities to be assigned to a service of the given type. This can allow appropriate resources for a service to be allocated efficiently. Preferably, the system comprises a resource allocation component arranged to allocate resources to a new service from an application in accordance with a resource allocation profile relating to the service, and to record the allocation in the resource allocation information (in the model). This can simplify service provisioning 
and ¶ 122 (selected one of the stored plurality of resource models); ¶¶  25-26 (resource consumption measured/modeled); ¶ 466 (usage patterns associated with models). 
Briscoe and Klein/Chakraborty are analogous art because they are from the same field of endeavor.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the instance in Klein/Chakraborty to include “a resource allocation profile associated with the selected one of the stored plurality of resource models” as taught by Briscoe.  The motivation would have been “to 
With respect to claim 2, Klein teaches “2. The method of claim 1, wherein determining the resource usage profile associa1ted with the instance comprises determining a number of central processing units (CPUs) to be utilized to host the web application” in ¶ 18, and ¶ 25 (CPU utilization includes at least one CPU). 
With respect to claim 3, Klein teaches “3. The method of claim 1, wherein determining the resource usage profile associated with the instance comprises determining a size of memory to be utilized to host the web application” in ¶ 25 (“amount of memory utilized”); ¶ 27 (virtual machine hosts web applications such as web server software). 
With respect to claim 4, Klein teaches “4. The method of claim 1, wherein determining the resource usage profile associated with the instance comprises determining a type of storage to be utilized to host the web application” in ¶ 25 (amount of hard disk utilized—hard disk is a type of storage to be utilized); ¶ 27 (virtual machine hosts web applications such as web server software). 
With respect to claim 5, Klein teaches “5. The method of claim 1, wherein determining the resource usage profile associated with the instance” in ¶ 51.  It appears Klein et al. fails to explicitly teach “determining an input/output per second (IOPS) rate to be utilized to host the web application.” 

With respect to claim 6, Klein teaches “6. The method of claim 1, wherein selecting one of the stored plurality of resource models comprises selecting a resource model emphasizing processing power allocation” in ¶ 39 (utilization of electrical power is power allocation). 
With respect to claim 7, Klein teaches “7. The method of claim 1, wherein selecting one of the stored plurality of resource models comprises selecting a resource model emphasizing memory allocation” in ¶ 44 (utilizing memory space is memory allocation). 
With respect to claim 8, Klein teaches “8. The method of claim 1, wherein selecting one of the stored plurality of resource models comprises selecting a resource model” in ¶ 52.  It appears Klein et al. fails to explicitly teach “emphasizing input/output per second (IOPS) rate allocation.”
However, Examiner takes official notice that “emphasizing input/output per second (IOPS) rate allocation.” was well known in the art before the effective filing date 
With respect to claim 9, Klein teaches “9. The method of claim 1, wherein the instance is a virtual machine (VM)” in ¶ 25. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Chakraborty in view of Briscoe as applied to claim 1 above and further in view of Difference between containers (Docker) and IIS [hereinafter DC]. 
With respect to claim 10, it appears Klein et al. fails to explicitly teach “wherein the instance is a database container.”  However, DC teaches ““wherein the instance is a database container” on p. 2 (emphasis added)
Docker, on the other hand, just uses the host's OS but employs some useful features of the OS to isolate the processes running in the container from the rest of the host. So you get the isolation of a VM (useful in case something fails or for security) without the overhead of a whole OS); 
and p. 3 (emphasis added): 
separation of concerns: your database container is just that - a database. Nothing else. And furthermore, it only handles the data for the application that's using it. 
improved security: if you want to set it up this way, your database container can only be accessed from the application that's using that database.
limited stuff installed: your database container should be running MySQL only - no SSH daemon, no web server, no other stuff. Simple & clean, with each container doing exactly one thing.

DC and Klein et al. are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the instance in Klein et al. to include “wherein the instance is a database container.” The motivation would have been improved security and portability.  See DC p. 3 cited above. 
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Chakraborty and further in view of Difference between containers (Docker) and IIS [hereinafter DC] and further in view of Briscoe. 
With respect to claim 11, Klein teaches “11. An apparatus, comprising: a memory device to store an [virtual machine]; and a processing device operatively coupled to the memory device, the processing device to: generate a [Virtual Machine] instance on a host computing device in response to a request to host a web application on the host computing device” 
[0027] illustratively, a service provider may provide three classes of virtual machines: small, medium, and large. Each class may be associated with a predetermined amount of each computing resource that will be reserved for use by instances of the virtual machine (e.g.: small VMs may have 2 GB RAM, medium VMs may have 8 GB RAM, large VMs may have 32 GB RAM). Customers may instantiate instances of a virtual machine configured with an operating system and application software, such as a large virtual machine configured with web server software. Measurements may be recorded regarding usage of computing resources by an instance of the large virtual machine configured with web server software. The profile determination module 202 can then calculate expected resource usage 
[0050] At block 504, the management component 102 may receive a request or some other notification to initialize a virtual machine instance. The notification may be received from a customer 122, a host computing device 104, or some other component or entity. In some embodiments, a virtual machine instance may request initialization of another virtual machine instance, another instance of the same virtual machine instance configuration or image, etc.
“determine a resource usage profile associated with the [VM] instance” 
[0051] At block 506, the VM placement module 204 or some other module of the management component 102 may obtain an operating profile for the virtual machine instance to be launched. The operating profile may be loaded from the profile data store 210 or obtained from some other source. The VM placement module 204 may inspect the operating profile to determine which resources the virtual machine instance is likely to utilize and in which quantity. As described above, the operating profile of the virtual machine instance configuration may be different depending on environmental factors, such as the time of day. In such cases, the VM placement module 204 of the management component 102 can consider such environmental factors when inspecting the operating profile. 
(Examiner finds that the operating profile is a resource usage profile): 
“the resource usage profile indicating one or more specific resources on the host computing device to be utilized to host the web application” 
[0051] At block 506, the VM placement module 204 or some other module of the management component 102 may obtain an operating profile for the virtual machine instance to be launched. The operating profile may be loaded from the profile data store 210 or inspect the operating profile to determine which resources the virtual machine instance is likely to utilize and in which quantity. As described above, the operating profile of the virtual machine instance configuration may be different depending on environmental factors, such as the time of day. In such cases, the VM placement module 204 of the management component 102 can consider such environmental factors when inspecting the operating profile.
 “select one of a stored plurality of resource models based at least in part on the resource usage profile” 
[0051] At block 506, the VM placement module 204 or some other module of the management component 102 may obtain an operating profile for the virtual machine instance to be launched. The operating profile may be loaded from the profile data store 210 or obtained from some other source. The VM placement module 204 may inspect the operating profile to determine which resources the virtual machine instance is likely to utilize and in which quantity. As described above, the operating profile of the virtual machine instance configuration may be different depending on environmental factors, such as the time of day. In such cases, the VM placement module 204 of the management component 102 can consider such environmental factors when inspecting the operating profile.
[0052] At block 508, the VM placement module 204 or some other module of the management component 102 may select a host computing device 104 on which to launch the virtual machine instance based on available resources and the operating profile. For example, a network computing environment 100 may include a number of host computing devices 104a-104n. The host computing devices 104a-104n need not be identical; some may have more or less RAM than others, more or less powerful processors or a different number of processors, etc. The VM placement module 204 may select a host computing device 104 on which to launch the virtual machine instance based on the expected resource utilization as identified by the operating profile and by the resources that each computing device makes available.
(Examiner finds that the operating profile is a resource usage profile; if the VM uses resources, then it must follow that the VM’s host must also use the resources). 

	However, Chakraborty US 20130057560 A1 teaches “and modify the [VM] instance on the host computing device in accordance with the selected one of the stored plurality of resource models” 
[0068] FIG. 9 depicts an example embodiment of a method for allocating GPU resources across machine boundaries. At step 902, a virtual machine may be hosted on a first host. The virtual machine may be configured to run one or more applications for a user. The virtual machine described in step 902 may be similar to the virtual machine described above with respect to FIG. 2, and it may be configured to run on a server similar to the server 402A described above with respect to FIG. 4. Further, as noted above, the server may have one or more of the components noted above in computing systems 100 and 200 of FIGS. 1-2(A-B). Accordingly, it will be understood that step 902 may also comprise a means for hosting a virtual machine on a first host, the virtual machine configured to run one or more applications for a user.
 “the [instance] modified to . . . .host the web application.” in 
[0068] FIG. 9 depicts an example embodiment of a method for allocating GPU resources across machine boundaries. At step 902, a virtual machine may be hosted on a first host. The virtual machine may be configured to run one or more applications for a user. The virtual machine described in step 902 may be similar to the virtual machine described above with respect to FIG. 2, and it may be configured to run on a server similar to the server 402A described above with respect to FIG. 4. Further, as noted above, the server may have one or more of the components noted above in computing systems 100 and 200 of FIGS. 1-2(A-B). Accordingly, it will be understood that step 902 may also comprise a means for hosting a virtual machine on a first host, the virtual machine configured to run one or more applications for a user.

	Klein and Chakraborty are analogous art because they are from the same field of endeavor.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the instance on the host computing device in Klein to include “and modifying the . . . instance on the host computing device in accordance with the selected one of the stored plurality of resource models, the . . . instance modified to . . . host the web application” as taught by Chakraborty. The motivation would have been to allow the instance to run without overburdening the host’s resources.  
	It appears Klein et al. fails to explicitly that the instance is a database container instance.  However, DC teaches an instance that is a database container on p. 2 (emphasis added)
Docker, on the other hand, just uses the host's OS but employs some useful features of the OS to isolate the processes running in the container from the rest of the host. So you get the isolation of a VM (useful in case something fails or for security) without the overhead of a whole OS); 
and p. 3 (emphasis added): 
separation of concerns: your database container is just that - a database. Nothing else. And furthermore, it only handles the data for the application that's using it. 
improved security: if you want to set it up this way, your database container can only be accessed from the application that's using that database.
database container should be running MySQL only - no SSH daemon, no web server, no other stuff. Simple & clean, with each container doing exactly one thing.
portability: I can configure my images, pull them to a new host, and start up the container and I will be guaranteed to have the exact same environment on the new host that I have on the old one. This is extremely useful for development.
DC and Klein et al. are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the instance in Klein et al. to include a database container instance.  The motivation would have been improved security and portability.  See DC p. 3 cited above. 
It appears Klein et al. fails to explicitly teach “a resource allocation profile associated with the selected one of the stored plurality of resource models.” 
However, Briscoe US 20080052719 A1 teaches “a resource allocation profile associated with the selected one of the stored plurality of resource models in H¶ 23 
[0023] The database may define, for a given service type, a resource allocation profile indicating one or more resource quantities to be assigned to a service of the given type. This can allow appropriate resources for a service to be allocated efficiently. Preferably, the system comprises a resource allocation component arranged to allocate resources to a new service from an application in accordance with a resource allocation profile relating to the service, and to record the allocation in the resource allocation information (in the model). This can simplify service provisioning 
and ¶ 122 (selected one of the stored plurality of resource models); ¶¶  25-26 (resource consumption measured/modeled); ¶ 466 (usage patterns associated with models). 
Briscoe and Klein et al. are analogous art because they are from the same field of endeavor.  It would have been obvious to one skilled in the art before the effective 
With respect to claim 12, Klein teaches “The apparatus of claim 11, wherein to determine the resource usage profile associated with the. . .  instance, the processing device is to determine a number of central processing units (CPUs) to be utilized to host the web application” ” in ¶ 18, and ¶ 25 (CPU utilization includes at least one CPU). DC teaches database container instance.  See above combination. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the instance in Klein et al. to include a database container instance. See motivation above for claim 11. 
With respect to claim 13, Klein teaches “13. The apparatus of claim 11, wherein to determine the resource usage profile associated with the. . .  instance, the processing device is to determine a size of memory to be utilized to host the web application” in ¶ 25 (“amount of memory utilized”); ¶ 27 (virtual machine hosts web applications such as web server software). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the instance in Klein et al. to include a database container instance. See motivation above for claim 11. 
With respect to claim 14, Klein teaches “14. The apparatus of claim 11, wherein to determine the resource usage profile associated with the . . . instance, the processing device is to determine a type of storage to be utilized to host the web application” in ¶ 25 (amount of hard disk utilized—hard disk is a type of storage to be utilized); ¶ 27 
With respect to claim 15, Klein teaches “15. The apparatus of claim 11, wherein to select one of the stored plurality of resource models, the processing device is to select a resource model emphasizing processing power allocation” in ¶ 39 (utilization of electrical power is power allocation).
With respect to claim 16, Klein teaches “16. The apparatus of claim 11, wherein to select one of the stored plurality of resource models, the processing device is to select a resource model emphasizing memory allocation” in ¶ 44 (utilizing memory space is memory allocation).
With respect to claim 17, Klein teaches 17. The apparatus of claim 11, wherein to select one of the stored plurality of resource models, the processing device is to select a resource model” in ¶ 52.  It appears Klein et al. fails to explicitly teach “emphasizing input/output per second (IOPS) rate allocation.”
However, Examiner takes official notice that “emphasizing input/output per second (IOPS) rate allocation.” was well known in the art before the effective filing date of the invention.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify “selecting one of the stored plurality of resource models” in Klein et al. to include “emphasizing input/output per second (IOPS) rate allocation.” The motivation would have been to maximize speed. 
With respect to claim 18, Klein teaches “18. A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to: generate a [Virtual Machine] instance on a host computing device in response to a request to host a web application on the host computing device” 
[0027] Illustratively, a service provider may provide three classes of virtual machines: small, medium, and large. Each class may be associated with a predetermined amount of each computing resource that will be reserved for use by instances of the virtual machine (e.g.: small VMs may have 2 GB RAM, medium VMs may have 8 GB RAM, large VMs may have 32 GB RAM). Customers may instantiate instances of a virtual machine configured with an operating system and application software, such as a large virtual machine configured with web server software. Measurements may be recorded regarding usage of computing resources by an instance of the large virtual machine configured with web server software. The profile determination module 202 can then calculate expected resource usage amounts for future instances of the virtual machine instance configuration when, for example, used as a web server. The expected resource usage amounts may form the basis of the operating profile determined by the profile determination module 202. The profile determination module 202 may then modify the operating profile as a data set including measurements of actual resource usage is built over time. 
[0050] At block 504, the management component 102 may receive a request or some other notification to initialize a virtual machine instance. The notification may be received from a customer 122, a host computing device 104, or some other component or entity. In some embodiments, a virtual machine instance may request initialization of another virtual machine instance, another instance of the same virtual machine instance configuration or image, etc.
“determine a resource usage profile associated with the [VM] instance” 
[0051] At block 506, the VM placement module 204 or some other module of the management component 102 may obtain an operating profile for the virtual machine instance to be launched. The operating profile may be loaded from the profile data store 210 or obtained from some other source. The VM placement module 204 may inspect the operating profile to determine which resources the virtual machine instance is likely to utilize and in which quantity. As described above, the operating profile of the virtual machine instance configuration may be different depending on environmental factors, such as the time of day. In such cases, the VM placement module 204 of the management component 102 can consider such environmental factors when inspecting the operating profile. 
(Examiner finds that the operating profile is a resource usage profile): 
“the resource usage profile indicating one or more specific resources on the host computing device to be utilized to host the web application” 
[0051] At block 506, the VM placement module 204 or some other module of the management component 102 may obtain an operating profile for the virtual machine instance to be launched. The operating profile may be loaded from the profile data store 210 or obtained from some other source. The VM placement module 204 may inspect the operating profile to determine which resources the virtual machine instance is likely to utilize and in which quantity. As described above, the operating profile of the virtual machine instance configuration may be different depending on environmental factors, such as the time of day. In such cases, the VM placement module 204 of the management component 102 can consider such environmental factors when inspecting the operating profile.
 “select one of a stored plurality of resource models at least party in view of the resource usage profile” 
[0051] At block 506, the VM placement module 204 or some other module of the management component 102 may obtain an operating profile for the virtual machine instance to be launched. The operating profile may be loaded from the profile data store 210 or obtained from some other source. The VM placement module 204 may inspect the operating profile to determine which resources the virtual machine instance is likely to utilize and in which quantity. As described above, the operating profile of the virtual machine instance configuration may be different depending on environmental factors, 
[0052] At block 508, the VM placement module 204 or some other module of the management component 102 may select a host computing device 104 on which to launch the virtual machine instance based on available resources and the operating profile. For example, a network computing environment 100 may include a number of host computing devices 104a-104n. The host computing devices 104a-104n need not be identical; some may have more or less RAM than others, more or less powerful processors or a different number of processors, etc. The VM placement module 204 may select a host computing device 104 on which to launch the virtual machine instance based on the expected resource utilization as identified by the operating profile and by the resources that each computing device makes available.
(Examiner finds that the operating profile is a resource usage profile; if the VM uses resources, then it must follow that the VM’s host must also use the resources). 
	It appears Klein fails to explicitly teach “and modify the database container instance on the host computing device in accordance with the selected one of the stored plurality of resource models, the database container modified to host the web application.” 
	However, Chakraborty US 20130057560 A1 teaches “and modify the [VM] instance on the host computing device in accordance with the selected one of the stored plurality of resource models” 
[0068] FIG. 9 depicts an example embodiment of a method for allocating GPU resources across machine boundaries. At step 902, a virtual machine may be hosted on a first host. The virtual machine may be configured to run one or more applications for a user. The virtual machine described in step 902 may be similar to the virtual machine described above with respect to FIG. 2, and it may be configured to run on a server similar to the server 402A described above with respect to FIG. 4. Further, as noted above, the server may have one or more of the components noted above in computing 
 “the [instance] modified to host the web application.” in 
[0068] FIG. 9 depicts an example embodiment of a method for allocating GPU resources across machine boundaries. At step 902, a virtual machine may be hosted on a first host. The virtual machine may be configured to run one or more applications for a user. The virtual machine described in step 902 may be similar to the virtual machine described above with respect to FIG. 2, and it may be configured to run on a server similar to the server 402A described above with respect to FIG. 4. Further, as noted above, the server may have one or more of the components noted above in computing systems 100 and 200 of FIGS. 1-2(A-B). Accordingly, it will be understood that step 902 may also comprise a means for hosting a virtual machine on a first host, the virtual machine configured to run one or more applications for a user.
(Examiner finds “configured to run one or more applications for a user” teaches “modified to host the web application”; because “configured to” requires a type of modification and “application” strongly suggests a web application—see ¶ 53). 
	Klein and Chakraborty are analogous art because they are from the same field of endeavor.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the instance on the host computing device in Klein to include “and modifying the instance on the host computing device in accordance with the selected one of the stored plurality of resource models, the instance modified to host the web application” as taught by Chakraborty. The motivation would have been to allow the instance to run without overburdening the host’s resources.  
	It appears Klein et al. fails to explicitly that the instance is a database container instance.  However, DC teaches an instance that is a database container on p. 2 (emphasis added)
container from the rest of the host. So you get the isolation of a VM (useful in case something fails or for security) without the overhead of a whole OS); 
and p. 3 (emphasis added): 
separation of concerns: your database container is just that - a database. Nothing else. And furthermore, it only handles the data for the application that's using it. 
improved security: if you want to set it up this way, your database container can only be accessed from the application that's using that database.
limited stuff installed: your database container should be running MySQL only - no SSH daemon, no web server, no other stuff. Simple & clean, with each container doing exactly one thing.
portability: I can configure my images, pull them to a new host, and start up the container and I will be guaranteed to have the exact same environment on the new host that I have on the old one. This is extremely useful for development.
DC and Klein et al. are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the instance in Klein et al. to include a database container instance.  The motivation would have been improved security and portability.  See DC p. 3 cited above. 
It appears Klein et al. fails to explicitly teach “a resource allocation profile associated with the selected one of the stored plurality of resource models.” 
However, Briscoe US 20080052719 A1 teaches “a resource allocation profile associated with the selected one of the stored plurality of resource models in H¶ 23 
[0023] The database may define, for a given service type, a resource allocation profile indicating one or more resource quantities to be assigned to a service of the given type. This can allow appropriate h a resource allocation profile relating to the service, and to record the allocation in the resource allocation information (in the model). This can simplify service provisioning 
and ¶ 122 (selected one of the stored plurality of resource models); ¶¶  25-26 (resource consumption measured/modeled); ¶ 466 (usage patterns associated with models). 
Briscoe and Klein et al. are analogous art because they are from the same field of endeavor.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the instance in Klein/Chakraborty to include “a resource allocation profile associated with the selected one of the stored plurality of resource models” as taught by Briscoe.  The motivation would have been “to provide greater flexibility in modelling application and application services.” Briscoe at ¶ 24. 
With respect to claim 19, Klein teaches “19. The non-transitory computer-readable storage medium of claim 18, wherein to select one of the stored plurality of resource models, the processing device is to select a resource model emphasizing processing power allocation” in ¶ 39 (utilization of electrical power is power allocation). 
With respect to claim 20, Klein teaches “20. The non-transitory computer-readable storage medium of claim 18, wherein to select one of the stored plurality of resource models, the processing device is to select a resource model emphasizing memory allocation” in ¶ 44 (utilizing memory space is memory allocation). 
Response to Arguments
	Applicant’s arguments have been considered but are rendered moot in view of the new grounds of rejection above. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159